DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/862,218 for a SLIDING RAIL STRUCTURE AND SERVER CABINET USING THE SAME, filed on 4/29/2020.  Claims 1-20 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (U.S. Pat. 9,375,087).

















[AltContent: textbox (connecting member)]
[AltContent: arrow]
[AltContent: textbox (rail member)][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (fixing pieces)]
[AltContent: arrow][AltContent: arrow]

[AltContent: textbox (second limiting hole)][AltContent: arrow]
[AltContent: textbox (base plate)]
[AltContent: arrow]
    PNG
    media_image1.png
    637
    463
    media_image1.png
    Greyscale

[AltContent: textbox (second limiting portion)]
[AltContent: arrow][AltContent: textbox (first limiting hole)]
[AltContent: arrow][AltContent: arrow]

[AltContent: arrow]

[AltContent: textbox (first limiting portion)][AltContent: arrow][AltContent: textbox (hook)]
[AltContent: textbox (buckle)]






Regarding claim 5, Chen teaches the structure of claim 4, wherein the rail member comprises a sliding rail (24) and a connecting member fixed to an end of the sliding rail, the connecting member comprises a base plate parallel to an extending direction of the sliding rail and two spaced fixing pieces protruding on the base plate, the through hole is defined on the base plate.
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2, 3 and 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP  9125489, 9066591 (fixing device with hook).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	March 25, 2022